SUMMARY ORDER
Following the district court’s denial of Defendant-Appellant Randy Barrett’s motion seeking to dismiss the indictment on May 20, 2009, 2009 WL 1457022, Barrett entered a conditional plea on August 17, 2009 to a charge for failing to update his registration as a sex offender pursuant to *630the Sex Offender Registration and Notification Act (“SORNA” or “the Act”), 18 U.S.C. § 2250(a). On appeal, defendant reiterates his challenges to the constitutionality of SORNA, arguing that the Act is an invalid exercise of Congress’s power under the Commerce Clause and that his prosecution was invalid because he lacked adequate notice of the federal registration requirement in violation of his due process rights. We assume the parties’ familiarity with the facts and procedural history of the case.1
The defendant’s appeal is wholly precluded in light of our recent decisions in United States v. Guzman, 591 F.3d 83 (2d Cir.2010) and United States v. Hester, 589 F.3d 86 (2d Cir.2009). In those cases, we considered and rejected a virtually identical set of challenges to the constitutionality of SORNA based on the Commerce Clause and Due Process Clause.
Specifically, in Guzman we stated that “[w]e have no difficulty concluding that § 2250(a) is a proper congressional exercise of the commerce power.” Guzman, 591 F.3d at 90. In Hester, we held that as long as the defendant has notice of a corresponding state obligation to register as a sex offender, “a due process challenge to a conviction under 18 U.S.C. § 2250(a) based upon a lack of notice is without merit.” Hester, 589 F.3d at 92. Here, there is no dispute that the defendant received and affirmatively acknowledged multiple valid notices and, in fact, complied with his obligation by filing numerous change of address notifications.
Because clear circuit precedents fully preclude the defendant’s arguments, we AFFIRM the judgment of the district court.

. This case was heard in tandem with United States v. Harrison, No. 09-4115-cr, because both cases present identical issues on appeal.